

Exhibit 10.14
MINDBODY, INC.
4051 Broad Street, Suite 220
San Luis Obispo, CA 93401
Mark Baker
c/o MINDBODY, Inc.
Re:            EXECUTIVE EMPLOYMENT AGREEMENT
Dear Mark:
Your employment with MINDBODY, Inc., a Delaware corporation (the “Company”),
shall be governed by the following terms and conditions (this “Agreement”):
1.Duties and Scope of Employment.
(a)    Term. Your anticipated start date is expected to be February 7th, 2018
and this Agreement will be effective as of your actual start date (the
“Effective Date”) and will continue through the three (3) year anniversary of
the Effective Date (the “Initial Term Expiration Date” and such period, the
“Initial Term”); provided that upon the Initial Term Expiration Date, and each
subsequent three (3) year anniversary of such date, if applicable, the term of
your employment under this Agreement will automatically be extended by three (3)
years (each such extension, an “Additional Term”), unless either party hereto
provides the other party with written notice at least ninety (90) days before
the Initial Term Expiration Date, or such subsequent three (3) year anniversary
of such date, if applicable, of such party’s decision not to extend the term of
employment under this Agreement any further. Notwithstanding the foregoing
provisions of this paragraph, (a) if a Change in Control occurs when there are
fewer than twelve (12) months remaining during the Initial Term or an Additional
Term, the term of this Agreement will extend automatically through the date that
is twelve (12) months following the effective date of the Change in Control, or
(b) if an initial occurrence of an act or omission by the Company constituting
the grounds for Good Reason (as defined below) has occurred (the “Initial
Grounds”), and the expiration date of the Company cure period (as such term is
used in the Good Reason definition) with respect to such Initial Grounds could
occur following the expiration of the Initial Term or an Additional Term, then
unless otherwise agreed to by you and the Company in writing, the term of this
Agreement will extend automatically through the date that is thirty (30) days
following the expiration of such cure period, but such extension of the term
shall only apply with respect to the Initial Grounds. If you become entitled to
benefits under Section 6(b) during the term of this Agreement, the Agreement
will not terminate until all of the obligations of the parties hereto with
respect to this Agreement have been satisfied. Notwithstanding the forgoing,
your employment under this Agreement may be terminated at any time before or
after the Initial Term Expiration Date or during any Additional Term, in
accordance with Section 5 below. For avoidance of doubt, the decision by either
party not to extend the term of employment under this Agreement will not by
itself constitute a termination of employment by the Company without Cause (as
defined below) or grounds for your resignation for Good Reason (as defined
below), and unless determined otherwise by you or the





--------------------------------------------------------------------------------




Company, after such non-renewal, your employment will continue on an at-will
basis outside of this Agreement and you will not be eligible for any severance
under this Agreement.
(b)    Position and Responsibilities. For the term of your employment under this
Agreement (the “Employment Period”), the Company agrees to employ you in the
position of Chief Revenue Officer. You will report to the President of the
Company. You will perform the duties and have the responsibilities and authority
customarily performed and held by an employee in your position or as otherwise
may be assigned or delegated to you by the President.
  
(c)    Obligations to the Company. During the Employment Period, you shall
perform your duties faithfully and to the best of your ability and will devote
your full business efforts and time to the Company. During the Employment
Period, without the prior written approval of the Company’s Board of Directors
(the “Board”), you shall not render services in any capacity to any other person
or entity and shall not act as a sole proprietor or partner of any other person
or entity or own more than five percent (5%) of the stock of any other
corporation, except that stock or other equity that you hold as a passive
investment in a non-competitive company will be exempt from this limitation.
Notwithstanding the foregoing, you may serve on corporate boards of a
non-competitive company, civic or charitable boards or committees, deliver
lectures, fulfill speaking engagements, teach at educational institutions, or
manage personal or family investments without such advance written consent;
provided that, with respect to corporate boards, you notify the Board in advance
and such positions are not in conflict with the interests of the Company, and
with respect to such other activities, they do not individually or in the
aggregate materially interfere with the performance of your duties under this
Agreement. You shall comply with the Company’s policies and rules, as they may
be in effect from time to time and provided to you during the Employment Period.
(d)    No Conflicting Obligations. You represent and warrant to the Company that
you are under no obligations or commitments, whether contractual or otherwise,
that are inconsistent with your obligations under this Agreement. In connection
with your employment, you shall not knowingly use or disclose any trade secrets
or other proprietary information or intellectual property in which you or any
other person has any right, title or interest and to the best of your knowledge,
your employment during the Employment Period will not infringe or violate the
rights of any other person. You represent and warrant to the Company that you
have returned all property and confidential information belonging to any prior
employer.


2.Cash and Incentive Compensation.
(a)    Base Salary. The Company shall pay you as compensation for your services
a base salary at a gross annual rate of $320,000, less all required tax
withholdings and other applicable deductions, in accordance with the Company’s
standard payroll procedures. The annual compensation specified in this
subsection (a), together with any modifications in such base compensation that
the Company may make from time to time, is referred to in this Agreement as your
“Base Salary.” Your Base Salary will be subject to review and adjustments that
will be made based upon the Company’s normal performance review practices.
Effective


- 2 -

--------------------------------------------------------------------------------




as of the date of any change to your Base Salary, the Base Salary as so changed
shall be considered the new Base Salary for all purposes of this Agreement.
(b)    Cash Incentive Bonus. You will be eligible to receive incentive payments
under the Company’s Executive Bonus Plan or other applicable bonus plan in use
by the Company (the “Cash Bonus”), paid after the close of the applicable
performance period based upon performance of the Company relative to financial
and other performance goals as reasonably established by, and in the sole
discretion of, the Board or any Compensation Committee of the Board (the
“Committee”), as applicable. For 2018, the target amount for your Cash Bonus
will be 70% of your Base Salary (your “Target Bonus”), but pro-rated based on
the portion of 2018 that you were employed by the Company, less all required tax
withholdings and other applicable deductions. Your Target Bonus for any
subsequent year may be adjusted up or down, as determined in the sole discretion
of the Board or the Committee, as applicable. Except as otherwise set forth in
the applicable bonus plan, you shall not earn a Cash Bonus, unless you are
employed by the Company on the date when such Cash Bonus is actually paid by the
Company. In addition, the Board and/or the Committee reserves the right to pay
discretionary bonuses in its sole discretion.
(c)    Relocation. The Company will reimburse you for reasonable costs for your
relocation to the San Luis Obispo area, including, but not limited to, the
moving of your household goods, transportation costs of moving you and your
family and other reasonable and documented relocation costs, up to a maximum of
$50,000 (collectively, the “Relocation Payment”). The Company anticipates that
you will be fully moved in by August 31st, 2018 and all relocation costs must be
incurred during calendar year 2018. Reimbursement requests should be submitted
on a rolling basis and expenses will be paid on a rolling basis. However, all
reimbursements must be submitted no later than March 15, 2019. Any portion of
the Relocation Payment that is determined by the Company to be taxable will be
subject to regular withholdings. Eligible relocation costs must be documented in
accordance with Company’s customary practices. If prior to the six (6) month
anniversary of the Effective Date, you voluntarily resign from the Company other
than for Good Reason or the Company terminates your employment for Cause, you
will be required to immediately repay the Company the gross pre-tax value of the
Relocation Payment.
(d)    Equity Awards. It will be recommended at the next regularly scheduled
meeting of the Board or the Committee, as applicable, after your start date that
you be granted (i) 26,615 Restricted Stock Units (“RSUs”) and (ii) a stock
option covering 34,298 shares (the “Option”). If approved, (A) the RSUs will
vest and settle over an approximate four-year annual vesting schedule, with
one-fourth (1/4th) of the RSUs vesting on each annual Company vesting date,
subject to you continuing to provide services to the Company through the
relevant vesting dates, (B) the Option will vest as to twenty-five percent (25%)
of the shares subject to the Option one (1) year after the vesting commencement
date, and as to one forty-eighth (1/48th) of the shares subject to the Option
monthly thereafter subject to you continuing to provide services to the Company
through the relevant vesting dates and (C) the exercise price per share of the
Option will be equal to the fair market value per share on the date the Option
is granted. The term of the Option shall be ten (10) years, subject to earlier
expiration in the event of the


- 3 -

--------------------------------------------------------------------------------




termination of your services to the Company. Participation in MINDBODY’s 2015
Equity Incentive Plan (the “Plan”) is subject to the Plan and any amendments
thereto, and conditioned upon your execution of a restricted stock unit
agreement (the “RSU Agreement”) and a stock option agreement (the “Option
Agreement”).  The terms and conditions of the RSUs are governed by the Plan and
the RSU Agreement. The terms and conditions upon which the Option may be
exercised, including, if at all, after termination of your employment, are
governed by the Plan and the Option Agreement. Should the Equity provision above
not be approved by the Executive Compensation Committee, Executive shall retain
the right to resign from the Company. Such a resignation shall be a Resignation
without Good Reason as described further below in section 22.
You will continue to be eligible to receive awards of stock options, restricted
stock, restricted stock units, stock appreciation rights, performance units and
performance shares or other equity awards (“Awards”) pursuant to any plans or
arrangements the Company may have in effect from time to time. The Board or the
Committee will determine in its discretion whether you will be granted any such
Awards and the terms of any such Award in accordance with the terms of any
applicable plan or arrangement that may be in effect from time to time.
3.Paid Time Off and Employee Benefits. During the Employment Period, you shall
be eligible to participate in the Company’s executive time off plan. During the
Employment Period, you shall be eligible to participate in the employee benefit
plans maintained by the Company and generally available to similarly situated
employees of the Company, subject in each case to the generally applicable terms
and conditions of the plan in question and to the determinations of any person
or committee administering such employee benefit plan. The Company reserves the
right to cancel or change the employee benefit plans and programs it offers to
its employees at any time.
4.Business Expenses. The Company will reimburse you for your necessary and
reasonable business expenses incurred in connection with your duties hereunder
upon presentation of an itemized account and appropriate supporting
documentation, all in accordance with the Company’s generally applicable
policies.
5.Termination.
(a)    Employment at Will. Your employment shall be “at will,” meaning that
either you or the Company shall be entitled to terminate your employment at any
time and for any reason, with or without Cause or notice. Any contrary
representations that may have been made to you shall be superseded by this
Agreement. This Agreement shall constitute the full and complete agreement
between you and the Company on the “at-will” nature of your employment, which
may only be changed in an express written agreement signed by you and a duly
authorized officer of the Company.
(b)    Rights Upon Termination. Except as expressly provided in Section 6, upon
the termination of your employment, you shall only be entitled to the accrued
but unpaid base salary compensation, any earned but unpaid Cash Bonus for the
fiscal year preceding the fiscal year in which such termination of employment
occurs and other benefits earned and the


- 4 -

--------------------------------------------------------------------------------




reimbursements described in this Agreement or under any Company-provided plans,
policies, and arrangements for the period preceding the effective date of the
termination of employment.
6.Termination Benefits.
(a)    Termination Without Cause, Resignation for Good Reason or Termination on
Account of Death or Disability Unrelated to a Change in Control. If outside of
the Change in Control Period, the Company (or any parent or subsidiary or
successor of the Company) terminates your employment with the Company without
Cause, you resign from your employment for Good Reason, or your employment
terminates on account of your death or disability (each, a “Qualifying
Termination”), then, in each case, subject to Section 7 you will be entitled to:
(i)    receive continuing payments of severance pay at a rate equal to your Base
Salary, as then in effect, for six (6) months from the date of such termination
of employment (the Continuation Period”). Severance payments under this
subsection (i) will be reduced by all required tax withholdings and other
applicable deductions and will be paid in accordance with the Company’s regular
payroll procedures commencing on the Release Deadline (as defined in Section
7(a)); provided that the first payment shall include any amounts that would have
been paid to you if payment had commenced on the date of your separation from
service;
(ii)    if you timely elect continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for you and your
eligible dependents, within the time period prescribed pursuant to COBRA, the
Company will reimburse you for the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to your termination of employment)
for you and your covered dependents until the earliest of (A) six (6) months
from the date of such termination of employment, (B) the expiration of your
continuation coverage under COBRA or (C) the date when you receive substantially
equivalent health insurance coverage in connection with new employment or
self-employment; provided that such benefits shall be taxable to you to the
extent advisable under Section 105(h) of the Code; and
(iii)    Notwithstanding Section 6(a)(ii), if the Company determines in its sole
discretion that it cannot provide the COBRA benefit without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide you a taxable payment, payable on the same schedule
as payments under Section 6(a)(i), in an aggregate amount equal to the six (6)
months of the COBRA premium that you would be required to pay to continue your
group health coverage in effect on the termination of employment date (which
amount will be based on the premium for the first month of COBRA coverage),
which payments will be made regardless of whether you elect COBRA continuation
coverage. For the avoidance of doubt, the taxable payments in lieu of COBRA
reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.


- 5 -

--------------------------------------------------------------------------------




(b)    Termination Without Cause, Resignation for Good Reason or Termination on
Account of Death or Disability in Connection with a Change in Control. If during
the Change in Control Period, you experience a Qualifying Termination, then
subject to Section 7, you will be entitled to the benefits as provided in
Section 6(a) and additionally 100% of the then-unvested shares subject to Awards
shall immediately vest. If, however, an outstanding Award is to vest, and/or the
number of shares or amount of the Award to vest is to be determined based on the
achievement of performance criteria, then the Award will vest as to
then-outstanding shares the number of shares or the amount of the Award assuming
the performance criteria had been achieved at 100% of target levels for the
relevant performance period(s).
(c)    Termination for Cause or Resignation without Good Reason. If your
employment with the Company (or any parent or subsidiary or successor of the
Company) terminates voluntarily by you without Good Reason, or for Cause by the
Company, then (i) all vesting will terminate immediately with respect to your
outstanding Awards; (ii) all payments of compensation by the Company to you
hereunder will terminate immediately (except as to amounts already earned); and
(iii) you will only be eligible for severance benefits in accordance with the
Company’s established policies, if any, as then in effect.
(d)    Exclusive Remedy. In the event of a termination of your employment with
the Company (or any parent or subsidiary or successor of the Company), the
provisions of this Section 6 are intended to be and are exclusive and in lieu of
any other rights or remedies to which you or the Company may otherwise be
entitled, whether at law, tort or contract, in equity, or under this Agreement,
except to the extent explicitly preserved hereunder. You will be entitled to no
severance or other benefits upon termination of employment with respect to
acceleration of award vesting or severance pay other than those benefits
expressly set forth in this Section 6.
7.Conditions to Receipt of Severance; No Duty to Mitigate.
(a)    Separation Agreement and Release of Claims. The receipt of any
termination benefits pursuant to Section 6 will be subject to you signing and
not revoking a standard separation agreement and release of claims with the
Company (the “Release”) and provided that such Release becomes effective and
irrevocable no later than sixty (60) days following your “separation from
service” (within the meaning of Section 409A) (such 60th day, the “Release
Deadline”). The Release will not include (i) a non-compete covenant or (ii)
other restrictive covenants that are not legal under applicable law. If the
Release does not become effective and irrevocable by the Release Deadline, you
will forfeit any rights to termination benefits under this Agreement. In no
event will termination benefits be paid or provided until and unless the Release
becomes effective and irrevocable by the Release Deadline.
(b)    Nonsolicitation. The receipt of any termination benefits pursuant to
Section 6 will be subject to you not violating the provisions of Section 9. In
the event you breach the provisions of Section 9, all continuing payments and
benefits to which you may otherwise be entitled pursuant to Section 6 will
immediately cease.
(c)    Section 409A.


- 6 -

--------------------------------------------------------------------------------




(i)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments (as defined below) will be paid or otherwise provided until you have a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to you, if any, pursuant to this Agreement that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until you have a “separation from
service” within the meaning of Section 409A. Notwithstanding anything to the
contrary in this Agreement, if you are a “specified employee” within the meaning
of Section 409A at the time of your separation from service (other than due to
death), then the termination benefits to be paid or provided to you, if any,
pursuant to this Agreement that, when considered together with any other
termination benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) that are payable within the
first six (6) months following your separation from service, will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of your separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if you die following your separation from service, but prior to
the six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum at the
time of your death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit. Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
(ii)    The foregoing provisions are intended to comply with, and the COBRA
reimbursements are intended to be exempt from, the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities or ambiguous terms herein will be interpreted to so comply and, with
respect to the COBRA reimbursements, to so be exempt. You and the Company agree
to work together in good faith to consider amendments to this Agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to you under Section 409A.
(d)    Confidential Information Agreement. Your receipt of any payments or
benefits under Section 6 will be subject to you continuing to comply with the
terms of Confidentiality Agreement (as defined in Section 11(a)).
(e)    No Duty to Mitigate. You will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that you may
receive from any other source reduce any such payment.
8.Definitions.
(a)    “Cause” means (i) your conviction of, or plea of nolo contendere to, a
felony (but excluding negligent driving offenses or driving offenses solely
related to the speed limit) and which has an adverse effect on the business or
affairs of the Company; (ii) your gross and willful misconduct; (iii) your
unauthorized and intentional use or disclosure of any


- 7 -

--------------------------------------------------------------------------------




proprietary information or trade secrets of the Company or any other party to
whom you owe an obligation of nondisclosure as a result of your relationship
with the Company; (iv) your willful breach of any material obligations under any
material written agreement or covenant with the Company; (v) your refusal to
perform your employment duties after you have received a written demand of
performance from the Company that specifically sets forth the factual basis for
the Company’s belief that you have refused to perform your duties and have
failed to cure such non-performance to the Company’s reasonable satisfaction
within thirty (30) business days after receiving such notice; or (vi) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation. No termination for Cause shall be effective unless
you are given written notice from the Board of the condition that could
constitute Cause and, if capable of being cured, at least thirty (30) days to
cure the condition.
(b)    “Change in Control” has the same defined meaning as shall be set forth in
the Company’s 2015 Equity Incentive Plan.
(c)    “Change in Control Period” means the period that commences upon a Change
in Control and ends on the one (1) year anniversary following a Change in
Control.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Good Reason” means your resignation within thirty (30) days following
the expiration of any Company cure period (discussed below) following the
occurrence of one or more of the following, without your express written
consent: (i) a material reduction of your duties, authority or responsibilities
without your prior consent; provided, however, that any change in reporting
structure shall not be considered Good Reason; (ii) a material reduction in your
Base Salary (except where there is a reduction applicable to the management team
generally, not to exceed 15% of the aggregate base salary); or (iii) a material
change in the geographic location of your primary work facility or location;
provided, that a relocation of less than thirty (30) miles from your
then-present work location will not be considered a material change in
geographic location. You will not resign for Good Reason without first providing
the Company with written notice of the acts or omissions constituting the
grounds for Good Reason within ninety (90) days of the initial existence of the
grounds for Good Reason and a reasonable cure period of thirty (30) days
following the date the Company receives such notice during which such condition
must not have been cured.
9.Non-Solicitation. To the fullest extent permitted under applicable law, during
the period commencing on the date of this Agreement and continuing until the
first anniversary of the date when your employment terminated for any reason,
you shall not directly or indirectly, personally or through others, solicit,
recruit or attempt to solicit or recruit (on your own behalf or on behalf of any
other person or entity) either (i) any employee or any consultant of the Company
or any of the Company’s affiliates or (ii) the business of any customer of the
Company or any of the Company’s affiliates on whom you called or with whom you
became acquainted during your employment, if you are using confidential or
proprietary information of the Company to effectuate the solicitation of any
such customer. You represent that you (i) are familiar with the foregoing
covenant not to solicit, and (ii) are fully aware of your obligations


- 8 -

--------------------------------------------------------------------------------




hereunder, including, without limitation, the reasonableness of the length of
time, scope and geographic coverage of these covenants.
10.Golden Parachute.
(a)    Anything in this Agreement to the contrary notwithstanding, if any
payment or benefit you would receive from the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code; and (ii) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax; or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment. Any
reduction made pursuant to this Section 10(a) shall be made in accordance with
the following order of priority: (i) stock options whose exercise price exceeds
the fair market value of the optioned stock (“Underwater Options”) (ii) Full
Credit Payments (as defined below) that are payable in cash, (iii) non-cash Full
Credit Payments that are taxable, (iv) non-cash Full Credit Payments that are
not taxable (v) Partial Credit Payments (as defined below) and (vi) non-cash
employee welfare benefits. In each case, reductions shall be made in reverse
chronological order such that the payment or benefit owed on the latest date
following the occurrence of the event triggering the excise tax will be the
first payment or benefit to be reduced (with reductions made pro-rata in the
event payments or benefits are owed at the same time). “Full Credit Payment”
means a payment, distribution or benefit, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, that if
reduced in value by one dollar reduces the amount of the parachute payment (as
defined in Section 280G of the Code) by one dollar, determined as if such
payment, distribution or benefit had been paid or distributed on the date of the
event triggering the excise tax. “Partial Credit Payment” means any payment,
distribution or benefit that is not a Full Credit Payment. Notwithstanding the
foregoing, to the extent the Company submits any payment or benefit payable to
you to the Company’s stockholders for approval in accordance with Treasury
Regulation Section 1.280G-1 Q&A 7, the foregoing provisions shall not apply
following such submission and such payments and benefits will be treated in
accordance with the results of such vote, except that any reduction in, or
waiver of, such payments or benefits required by such vote will be applied
without any application of discretion by you and in the order prescribed by this
Section. In no event shall you have any discretion with respect to the ordering
of payment reductions.
(b)    A nationally recognized certified public accounting firm selected by the
Company (the “Accounting Firm”) shall perform the foregoing calculations related
to the Excise Tax. If a reduction is required pursuant to Section 10(a), the
Accounting Firm shall administer the ordering of the reduction as set forth in
Section 10(a). The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.


- 9 -

--------------------------------------------------------------------------------




(c)    The Accounting Firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Company a within fifteen (15) calendar days after the date on which
your right to a Payment is triggered. Any good faith determinations of the
Accounting Firm made hereunder shall be final, binding, and conclusive upon you
and the Company.
11.Pre-Employment Conditions.
(a)    Confidentiality Agreement. As a condition to joining the Company, you are
required to sign the Company’s standard Employee Confidentiality, Non-Disclosure
and Assignment of Inventions Agreement (the “Confidentiality Agreement”). You
will be bound by the Confidentiality Agreement during the Employment Term and
thereafter in accordance with its terms.
(b)    Right to Work. For purposes of federal immigration law, you will be
required, if you haven’t already, to provide to the Company documentary evidence
of your identity and eligibility for employment in the United States.
12.Successors.
(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business or assets
that become bound by this Agreement.
(b)    Your Successors. This Agreement and all of your rights hereunder shall
inure to the benefit of, and be enforceable by, your personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
13.Arbitration.
(a)    Arbitration. In consideration of your employment with the Company, its
promise to arbitrate all employment-related disputes, and your receipt of the
compensation, pay raises and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from your employment with
the Company or termination thereof, including any breach of this Agreement, will
be subject to binding arbitration under the Federal Arbitration Act and pursuant
to the Arbitration Rules set forth in California Code of Civil Procedure
Section 1280 through 1294.2, including Section 1281.8 (the “Act”), and
California law, and shall be brought in your individual capacity, and not as a
plaintiff, representative, or class member in any purported class, collective,
or representative proceeding. Notwithstanding the foregoing, you understand that
you may bring a proceeding as a Private Attorney General as permitted by law.
For the avoidance of doubt, the Federal


- 10 -

--------------------------------------------------------------------------------




Arbitration Act governs this Agreement and shall apply with full force and
effect, notwithstanding the application of procedural rules set forth under the
Act and California law.
(b)    Dispute Resolution. Disputes that you agree to arbitrate, and thereby
agree to waive any right to a trial by jury, include any statutory claims under
local, state, or federal law, including, but not limited to, claims under Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the Fair Labor Standards Act, the California Fair
Employment and Housing Act, the Family and Medical Leave Act, the California
Family Rights Act, the California Labor Code, claims relating to employment
status, classification, and relationship with the Company, claims of harassment,
discrimination, and wrongful termination, breach of contract and any statutory
or common law claims, except as prohibited by law. You also agree to arbitrate
any and all disputes arising out of or relating to the interpretation or
application of this agreement to arbitrate, but not disputes about the
enforceability, revocability, or validity of this agreement to arbitrate or any
portion hereof of the class, collective and representative proceeding waiver
herein. You agree that nothing in this agreement constitutes a waiver of your
rights under Section 7 of the National Labor Relations Act. You further
understand that this Agreement to arbitrate also applies to any disputes that
the Company may have with you.
(c)    Procedure. You agree that any arbitration will be administered by the
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”), which are
available at http://www.jamsadr.com/rules-employment-arbitration/. The
arbitrator shall have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, prior to any arbitration hearing applying the
standards set forth under the California Code of Civil Procedure. You agree that
the arbitrator shall issue a written decision on the merits. The arbitrator
shall have the power to award any remedies available under applicable law, and
the arbitrator shall award attorneys’ fees and costs to the prevailing party,
where provided by applicable law. You agree that the decree or award rendered by
the arbitrator may be entered as a final and binding judgment in any court
having jurisdiction thereof. The Company will pay for any administrative or
hearing fees charged by the administrator or JAMS, and all arbitrator’s fees,
except that you shall pay any filing fees associated with any arbitration that
you initiate, but only so much of the filing fee as you would have instead paid
had you filed a complaint in a court of law. You agree that the arbitrator shall
administer and conduct any arbitration in accordance with California law,
including the California Code of Civil Procedure and the California Evidence
Code, and that the arbitrator shall apply substantive and procedural California
law to any dispute or claim, without reference to the rules of conflict of law.
To the extent that the JAMS Rules conflict with California law, California law
shall take precedence. The decision of the arbitrator shall be in writing. Any
arbitration under this Agreement shall be conducted in San Luis Obispo County,
California.
(d)    Remedy. Except as provided by the Act and this Agreement, arbitration
shall be the sole, exclusive, and final remedy for any dispute between you and
the Company.


- 11 -

--------------------------------------------------------------------------------




Accordingly, except as provided by the Act and this Agreement, neither you nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator will not order or require the Company to adopt a policy not otherwise
required by law which the Company has not adopted.
(e)    Administrative Relief. You are not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. However, you may not pursue
court action regarding any such claim, except as permitted by law.
(f)    Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understands it, including that YOU ARE WAIVING YOUR RIGHT TO A JURY
TRIAL. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.
14.Miscellaneous Provisions.
(a)    Indemnification. If the Board designates you as a Section 16 officer, the
Company shall indemnify you to the maximum extent permitted by applicable law
and the Company’s Bylaws with respect to your service and you shall also be
covered under a directors and officers liability insurance policy paid for by
the Company to the extent that the Company maintains such a liability insurance
policy now or in the future.
(b)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(c)    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In your case, mailed notices shall be
addressed to you at the home address that you most recently communicated to the
Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.
(d)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by you and by an authorized officer of the
Company (other than you). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this


- 12 -

--------------------------------------------------------------------------------




Agreement by the other party shall be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
(e)    Entire Agreement. This Agreement supersedes any existing employment
agreement and/or offer letter in its entirety. No other agreements,
representations or understandings (whether oral or written and whether express
or implied) which are not expressly set forth in this Agreement have been made
or entered into by either party with respect to the subject matter hereof. This
Agreement and the Confidentiality Agreement contain the entire understanding of
the parties with respect to the subject matter hereof.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of California without giving effect to
provisions governing the choice of law. If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.
(h)    No Assignment. This Agreement and all of your rights and obligations
hereunder are personal to you and may not be transferred or assigned by you at
any time. The Company may assign its rights under this Agreement to any entity
that assumes the Company’s obligations hereunder in connection with any sale or
transfer of all or a substantial portion of the Company’s assets to such entity.
(i)    Acknowledgment. You acknowledge that you have the opportunity to discuss
this matter with and obtain advice from his private attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.
(j)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.






- 13 -

--------------------------------------------------------------------------------


















[Signature Page Follows]


- 14 -

--------------------------------------------------------------------------------




After you’ve had an opportunity to review this Agreement, please feel free to
contact me if you have any questions or comments. To indicate your acceptance of
this Agreement, please sign and date this letter in the space provided below and
return it to me.
Very truly yours,
MINDBODY, INC.
By: /s/ Jeff Harper    
(Signature)
SVP, People & Culture


ACCEPTED AND AGREED:
Mark Baker
/s/ Mark A. Baker    
(Signature)
1/13/2018    
Date




- 15 -